Citation Nr: 1540801	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran has appealed a service connection claim for PTSD.  In pursuing this appeal, there are reported symptoms of sleep impairment, nightmares, irritability and decreased concentration.  The Board has rephrased the issue on the title page to encompass any psychiatric diagnosis, if any, which may account for his reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Virtual VA and the Veterans Benefits Management System (VBMS).  In pertinent part, a January 2014 Informal Hearing Presentation is located in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to manifest an acquired psychiatric disorder as a result of combat events during service.  He served as a helicopter crew chief during the Vietnam War, and has been service-connected for residuals of a back injury incurred during a helicopter crash.  

In August 2012, the Veteran underwent VA Compensation and Pension examination to determine whether he manifested PTSD as a result of traumatic events during service.  The VA examiner concluded that the Veteran met the PTSD diagnostic criteria for a stressor adequate to support a PTSD diagnosis with symptoms of recurrent distressing recollections of the stressor, intense psychological distress with exposure to internal or external cues symbolizing the stressor event, avoidance efforts, and sleep difficulty.  The VA examiner concluded that, while the Veteran met some of the criteria for a PTSD diagnosis, the Veteran did not meet all the criteria for a PTSD diagnosis or for any mental disorder.  

Notably, the August 2012 VA examiner assigned the Veteran a Global Assessment of Functioning Score of 65 consistent with at least mild impairment of psychological, social and occupational functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The examiner did not explain the etiology of this mild impairment of psychological, social and occupational functioning.  This examiner also did not address the spousal observations of the Veteran's concentration difficulties with early awakening due to nightmares.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On review of the August 2012 VA examination report in light of the entire evidentiary record, the Board is of the opinion that additional VA examination should be afforded to the Veteran to address the discrepancies cited above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify any private or VA provider of psychiatric treatment.  Additionally, advise the Veteran of VA's inability to obtain medical records from Dr. Clough.  See VA Form 21-0820 dated April 3, 2012.

2.  Upon completion of the above, schedule the Veteran for VA psychiatric examination in order to obtain opinion as to whether he has an acquired psychiatric disorder, to include PTSD, that was first manifested in service and/or is related to event(s) in service.  The claims folder contents should be provided to the examiner for review.  The examiner should then be requested to provide findings and opinion for the following questions:
	
	a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis; and
	
	b) If the examining physician finds that the Veteran does not have PTSD, he/she should identify whether the Veteran manifests any other acquired psychiatric disorder.  In so doing, the examiner is requested to identify the psychiatric symptoms reported by the Veteran and his spouse and explain why or why not such symptoms fulfill the criteria for a diagnosable psychiatric disorder.  For any acquired psychiatric disorder found, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that such disorder was first manifested in service and/or is causally related to event(s) in service?

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and an appropriate time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

